Citation Nr: 1603814	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  09-00 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder as secondary to posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, C.H., and J.H.



ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to August 1992.  

To briefly clarify the procedural history, the matter of entitlement to service connection for an acquired psychiatric disorder was originally before the Board of Veterans' Appeals (Board) from July 2006 and April 2008 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In September 2013, the Board granted service connection for PTSD and denied service connection for an acquired psychiatric disorder other than PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), and in March 2014, the Court vacated the Board's decision denying service connection for an acquired psychiatric disorder other than PTSD and remanded the matter consistent with the parties' joint motion for remand (JMR).  After a remand in August 2014 for further development, the Board again denied the claim of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to PTSD, in February 2015.  The Veteran appealed the Board's February 2015 decision to the Court, and in July 2015, the Court issued an order which dismissed the Veteran's claim on a direct basis and remanded the Veteran's claim on a secondary basis pursuant to the parties July 2015 JMR.  

Additionally, a November 2014 RO decision denied the Veteran's TDIU claim.  In January 2015, the Veteran submitted a timely notice of disagreement (NOD) with the November 2014 RO decision.  See 38 C.F.R. § 20.201 (2015).  When a claimant files a timely NOD, the RO must prepare and send to the claimant a statement of the case (SOC).  38 C.F.R. §§ 19.26, 19.29 (2015).  Thus, although the Veteran's TDIU claim was not certified to the Board on appeal, the Board will address it herein for the sole purpose of ensuring the issuance of an SOC, as it does not appear from the record currently before the Board that an SOC has yet been issued addressing that particular issue.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after a thorough review of the claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder as secondary to PTSD.  Upon remand, the Veteran must be afforded an adequate VA opinion which addresses the deficiencies noted in the parties' July 2015 JMR.  Additionally, in order to afford the Veteran due process, a remand is required to issue an SOC regarding the Veteran's TDIU claim.  


I.  Service Connection - Acquired Psychiatric Disorder Secondary to PTSD

When VA undertakes to provide an examination or opinion, it must be an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The proper remedy when the Board relies on an inadequate medical examination and provides an inadequate statement of reasons or bases is remand.  Id. at 123-24.  Moreover, if an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate.  38 C.F.R. § 4.2 (2015).  

As noted within the July 2015 JMR, the Board remanded the matter in August 2014 to obtain a medical opinion as to whether the Veteran's diagnosed anxiety and depressive disorders were caused or aggravated by his service-connected PTSD.  In response, the October 2014 VA examiner merely quoted a prior January 2011 VA examiner's reasoning for opining that it was less likely than not that the Veteran's anxiety and depressive disorders were not related directly to service.  Regarding whether the Veteran's anxiety or depressive disorders were secondary to his service-connected PTSD, the October 2014 VA examiner failed to provide any analysis other than to state that the onset of these disorders was subsequent to the onset of his PTSD.  As noted within the July 2015 JMR, the October 2014 VA examiner's rationale is inadequate regarding the Veteran's claim on a secondary basis, because it lacks a supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

Therefore, an additional remand is required for the Board to obtain an adequate VA opinion, supported by an adequate rationale, which considers the Veteran's claim that an acquired psychiatric disorder is secondary to his service-connected PTSD.  See 38 C.F.R. § 3.159(c)(4), 3.310 (2015).  


II.  TDIU

As noted in the Introduction above, following a November 2014 RO decision, the Veteran submitted a timely January 2015 NOD regarding his TDIU claim.  See 38 C.F.R. § 20.201.  

An SOC is required when a claimant protests a determination.  38 C.F.R. §§ 19.26, 19.29.  To date, no SOC has been furnished in response to the Veteran's timely January 2015 NOD, or at least no SOC has been associated with the claims file that is now before the Board.  Therefore, remand is required for the issuance of an SOC regarding the Veteran's TDIU claim.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the Veteran's claim is resolved, such as by a complete grant of the benefits sought, or withdrawal of the January 2015 NOD.  

The remanding of this particular issue must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of an SOC.  38 U.S.C.A. § 7105; Roy v. Brown, 5 Vet. App. 554 (1993).  Therefore, the AOJ should return the Veteran's TDIU claim to the Board only if the Veteran perfects his appeal in accordance with the provisions of 38 U.S.C.A. § 7105.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from a different VA examiner who provided the October 2014 opinion.  The new VA examiner is to review the entire claims file, including any electronic documents, a copy of this remand, and such review must be noted in the resulting examination report.  All necessary testing, to include a full psychiatric examination if deemed necessary by the examiner, must be conducted.  

Specifically, the examiner must provide an opinion as to whether it is as least as likely as not (a 50 percent probability or greater) that the Veteran has an acquired psychiatric disorder (other than PTDS) which is caused by or aggravated by the Veteran's service-connected PTSD.  

If the examiner finds that it is as least as likely as not (a 50 percent probability or greater) that the Veteran has an acquired psychiatric disorder which is aggravated by his service-connected PTSD, the examiner must also provide an opinion as to the baseline level of severity of the Veteran's acquired psychiatric disorder (other than PTSD) prior to any such aggravation.  

The term "aggravated" as used herein refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.  

A complete rationale is required for all opinions rendered.  If a conclusion cannot be reached without resort to mere speculation, this must also be fully explained.  

2.  After the above development, ensure that the remand directives have been fully complied with; if not, undertake any required corrective action.  

3.  Thereafter, readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder as secondary to PTSD.  If any benefit sought on appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case (SSOC) and a reasonable amount of time to respond, after which the matter should be returned to the Board for further adjudication, if otherwise in order.  

4.  Issue an SOC addressing the issue of entitlement to a TDIU.  The Veteran and his attorney must be advised of the time limit in which he may file a substantive appeal as to that issue.  38 C.F.R. § 20.302(b) (2015).  If, and only if, the Veteran timely perfects an appeal as to that issue, return the matter to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




